In Mandamus. On answers of respondents Fairfield County Board of Elections, Franklin County Board of Elections, Lorain County Board of Elections, Mahoning County Board of Elections, and Van Wert County Board of Elections; motion of respondent Fairfield County Board of Elections for judgment on the pleadings; motion of respondent J. Kenneth Blackwell to dismiss; and motion of relator for partial summary judgment as to respondent Fairfield County Board of Elections. Motion for judgment on the pleadings sustained. Motion to dismiss sustained. Motion for partial summary judgment denied. Cause dismissed.
Moyer, C.J., Resnick, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Pfeifer, J., dissents and would grant an alternative writ.